Casq 2:19-cv-04310-MWF-GJS Document 31 Filed 05/14/20 Page 1of1 Page ID #:120

JS-6

° UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

11

12
OLAPLEX, LLC, a California limited Case No. 2:19-CV-4310-MWF-GJS
13 | liability company, and LIQWD, INC., a
A California corporation, ORDER ON STIPULATION FOR
Plaintiff DISMISSAL WITH PREJUDICE

15
V.

WAL-MART.COM USA, LLC and
17 |} WALMART, INC.

18 Defendants.

16

 

19

 

20
b Pursuant to the parties' Stipulation, IT IS HEREBY ORDERED that
22 | the above-captioned action is dismissed, with prejudice. Each party shall bear its

23 : , , ; ; .
own costs, including attorneys’ fees, in rel .t.... to this action.

24
25 || Dated: May 14, 2020 , « GA

 

 

 

36 MICHAEL W. FITZGERALD !

United States District Judge
27

 

28

 

 
